Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
 under the first inventor to file provisions of the AIA .


DETAILED ACTION


2.	This office acknowledges receipt of the following items from the Applicant:
3.	The Request for Continued Examination (RCE) filed on 3/4/21 is considered.
4.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide,  U.S. Patent Application 2006/0146591.
With regard to claim 1, 7, 8, 9, 10 and 15, Koide discloses an apparatus, comprising; a controller (fig. 1, control section 540); and a latch (fig. 2, latch 100) 
a first cell (fig. 2, cell 122) in electronic communication with a sense component (fig. 2, 110) (page 3, [0036]) via a first conductive line (fig. 2, conductor line F); (page 4, [0048]-[0050]);
a second cell (fig. 2, cell 124) in electronic communication with the sense component (fig. 2, 110) via a second conductive line (fig. 2, conductor line G) (page 5, [0053]-[0054]);
a first switching component (fig. 2, 132) configured to selectively couple the first conductive line (fig. 2, conductor line F) with a voltage source (fig. 2, voltage source 166A), the first switching component (fig. 2, 132) comprising a terminal coupled with a portion of the first conductive line (fig. 2, conductor line F) that is electrically positioned between the first cell (fig. 2, 122) and the sense component (fig. 2, 110 via 134); and
a second switching component (fig. 2, 136) configured to selectively couple the first conductive line (fig. 2, conductor line F) with a ground node (fig. 2, ground) (also with regard to claim 17-19).
With regard to claim 2 and 13, Koide discloses the apparatus further comprising: a first isolation component (fig. 2, 140) electrically positioned between the first switching component (fig. 2, 132) and the sense component (fig. 2, 110) and electrically positioned between the second switching component (fig. 2, 136) and the sense component (fig. 2, 110).
With regard to claim 3, 16 and 20), Koide discloses wherein the first isolation component (fig. 2, 140) is electrically positioned between the first cell (fig. 2, 122) and 
With regard to claim 4, Koide discloses, wherein the latch (fig. 2, 100) further comprises: a first capacitor (fig. 2,122) coupled between the voltage source (fig. 2,  voltage source 166A) and the first conductive line (fig. 2, conductor line F); and a second capacitor (fig. 2, 124) coupled between the voltage source (fig. 2, voltage source 166A) and the second conductive line (fig. 2, conductor line G).
With regard to claim 5, 11, 12, and 14, Koide discloses wherein a plate (fig. 2, node B) of the first cell (fig. 2, 122) is coupled with the voltage source (fig. 2, voltage source 166A) via the first switching component (fig. 2, 132) and with the ground node (fig. 2, ground) via the second switching component (fig. 2, 136); and a plate (fig. 2, node C) of the second cell (fig. 2, 136) is coupled with the voltage source (fig. 2, voltage source 166A) via a third switching component (fig. 2, 142) and with the ground node (fig. 2, ground) via a fourth switching component (fig. 2,146).
With regard to claim 6, Koide discloses, wherein the first switching component (fig. 2, 132) is configured to selectively couple the first conductive line (fig. 2, conductive line F) with the voltage source (fig. 2, voltage 166A).

Double Patent Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,858,979 (previously cited) and over claims 1 -19 of U.S. Patent No. 10,510,394 (previously cited). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below. Claim 1 -20 is rejected in view of claim 1 -20 of the “979 patent and claims 1 -19 of the “394. Similar to the claimed invention, claim 1 -20 of the patent recites a “a controller; and a latch configured to store data and in electronic communication with the controller and comprising: a first cell in electronic communication with a sense component via a first conductive line; a second cell in electronic communication with the sense component via a second conductive line; a first switching component configured to selectively couple the first conductive line with a voltage source; and a second switching component configured to selectively couple the first conductive line with a ground node”.
As can be seen, the patent protection for the claimed invention has already been granted to the earlier filed application.

eTerminal Disclaimer
8. 	The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 1-20 would be allowable if an eTerminal Disclaimer signed and filed by an attorney or agent of record to overcome the obviousness-type double patenting rejection and to overcome the 35 USC § 102 rejection.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Di Vincenzo et al (20180061470) and Nagata (20190051335) disclose a sense amplifier for accessing memory cells array having a sensing component associated with relatively higher voltage signals that associated with accessing a ferroelectric random access memory cells.  The sense component include transistors and the voltage isolation characteristics be based at least in part on gate insulation thickness of the transistors in each portion of the sense component.  
10.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825